DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed on 8/3/2022, with respect to objection to claim 5 and Double Patenting rejection of claims 1, 3, 9, 11, 17, and 19 have been fully considered and are persuasive.  The objection to claim 5 and Double Patenting rejection of claims 1, 3, 9, 11, 17, and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and linearly combining a base discrete-time OFDM signal and the partial update discrete-time OFDM signal to produce an updated discrete-time OFDM signal, the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals, wherein the base discrete-time OFDM signal is generated by performing a dense invertible transform operation on the base data symbol sequence or is selected from a previous updated discrete-time OFDM signal.  The closest prior art, US Patent 10,505,774 B1, US Patent 10,447,520 B1, US Patent 10,243,773 B1, US Patent 10,728,074 B1, US Patent 10,985,961 B1, US Patent 11,196,603 B2, US Patent publication 2022/0060363 A1, all disclose a similar method, but fail to disclose the base discrete-time OFDM signal is generated by performing a dense invertible transform operation on the base data symbol sequence or is selected from a previous updated discrete-time OFDM signal.  This distinct feature has been added to independent claims 1, 9, and 17, thus rendering claims 1, 3-9, 11-17, and 19-24 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/21/2022